Dear Mr. Donovan:
Your request for an Attorney General's Opinion concerning Indian Gaming, has been directed to me for response.  As I understand your request, you have asked the following two questions:
      1.    Please advise this office as to whether the authors of the two letters attached to your request (Lovelin Poncho, Chairman of the Coushatta Tribe of Louisiana and Earl Barbary, Chairman of the Tribal Counsel of the Tunica-Biloxi Tribe of Louisiana) have the authority to represent their respective tribes, for the purpose of negotiating and entering into a compact for Class III gaming on their Indian lands.
      2.    Please advise this office as to whether or not the tribes (Coushatta Tribe of Louisiana, and Tunica-Biloxi tribe of Louisiana) have the authority and capacity to enter into gaming compacts with the State of Louisiana.
Please be advised that it is our understanding that Federally recognized Indian tribes are domestic dependant sovereigns, which are not generally subject to the authority of state governments, but are subject only to the authority of the United States government.  It is our further understanding that the federal governmental authority charged with the responsibility of overseeing the election and certification of the governmental officers of Indian tribes, and for maintaining and publishing a roll of all federally recognized Indian tribes, is the Secretary of the United States Department of the Interior.  We also understand that the Bureau of Indian Affairs is the agency within the Department of the Interior, through which the Secretary exercises these responsibilities.  Therefore, the answers to your questions must necessarily be obtained from the Secretary of the United States Department of the Interior, through the Bureau of Indian Affairs.  Accordingly, the accuracy of this opinion is limited by the accuracy of the information provided to this office, by that agency.
Upon receipt of your opinion request, I contacted the office of the Eastern Area Director of the Bureau of Indian Affairs.  I requested not only the information necessary to answer your questions, but documentation of that information.  A copy of the information I received in response to that request is attached hereto.
Based on the information supplied to this office, by the Eastern Director of the Bureau of Indian Affairs, it appears that Mr. Lovelin Poncho, is recognized by the Secretary of the United States Department of the Interior, through the Bureau of Indian Affairs, as the legitimate chairman of the Coushatta Tribe of Louisiana; and that Mr. Earl J. Barbary, Sr. is recognized as the legitimate chairman of the Tribal Counsel of the Tunica-Biloxi Tribe of Louisiana.  The Eastern Director further advises that, as such, and by virtue of certain resolutions passed by the tribal councils of each of their tribes (copies attached), chairman Barbary and chairman Poncho have the authority, on behalf of their tribes, to request, negotiate and enter into compacts for Class III gaming on their Indian lands.  The Eastern Director also advises that, both the Coushatta Tribe of Louisiana, and the Tunica-Biloxi Tribe of Louisiana are federally recognized Indian Tribes and, as such, have the authority and capacity to enter into compacts for Class III gaming on the lands held in trust for them, by the government of the United States of America.
I trust that the forgoing, together with the attached information from the Eastern Director of Bureau of Indian Affairs, adequately answers the questions you have asked.  If however, additional information is needed, please do not hesitate to contact this office.
Yours very truly,
                              RICHARD P. IEYOUB Attorney General
                              BY: JAMES A. SMITH, II Assistant Attorney General
JAS:pb 2344s